Exhibit 10.8
AMENDMENT NO. 2
TO THE
MEDICIS 1996 STOCK OPTION PLAN
          This Amendment No. 2 (“Amendment”) to the Medicis 1996 Stock Option
Plan, as amended (the “Plan”), is adopted by Medicis Pharmaceutical Corporation,
a Delaware corporation (the “Company”), as of June 29, 2011.
RECITALS
          A. The Board of Directors of the Company (the “Board”) deems it
advisable and in the best interest of the Company and its stockholders to amend
the Plan, as provided below.
          B. Pursuant to Section 15 of the Plan, the Board has the authority to
amend the Plan.
AMENDMENT
     1. Section 8 of the Plan is hereby amended and restated in its entirety to
read as follows:
          Section 8. OPTION PRICE
     The Option Price for each share of Stock subject to an Option shall not be
less than the Fair Market Value of a share of Stock on the date the Option is
granted or, if the Option is an ISO and the Key Employee is a Ten Percent
Shareholder, the Option Price for each share of Stock subject to such Option
shall not be less than 110% of the Fair Market Value of a share of Stock on the
date the Option is granted. The Option Price shall be payable in full upon the
exercise of any Option, and an Option Certificate at the discretion of the
Committee may provide for the payment of the Option Price either in cash or in
Stock acceptable to the Committee or in any combination of cash and Stock
acceptable to the Committee. Any payment made in Stock shall be treated as equal
to the Fair Market Value of such Stock on the date the properly endorsed
certificate for such Stock is delivered to the Committee.
     2. Capitalized terms used in this Amendment and not otherwise defined
herein shall have the same meanings assigned to them in the Plan. Except as
otherwise expressly set forth in this Amendment, the Plan shall remain in full
force and effect in accordance with its terms.
     3. This Amendment shall be governed by, interpreted under, and construed
and enforced in accordance with the internal laws, and not the laws relating to
conflicts or choice of laws, of the State of Delaware applicable to agreements
made and to be performed wholly within the State of Delaware.
* * * * *

 



--------------------------------------------------------------------------------



 



          I hereby certify that this Amendment No. 2 was adopted by the Board on
June 29, 2011.
          Executed this 29th day of June, 2011.

            MEDICIS PHARMACEUTICAL CORPORATION
      /s/ Mark A. Prygocki Sr.       Mark A. Prygocki Sr.      President     

2